To compel respondent to issue.an execution upon a judgment recovered before his predecessor.
*769Granted July 13, 1897.
Respondent was elected to succeed one Salisbury, whose term expired July 4, 1895. The city re-incorporated under Act No. 215, Laws of 1895, and at the time of such re-incorporation there were four justices in said city, two of whom, not including respondent, were re-elected under Sec. 5 of Chap. 5 of said act.
Held, that a justice of the peace is a constitutional officer and the legislature cannot deprive him of the power and duties conferred upon him by that instrument.